y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-01005-CV

                        HARRIS COUNTY, TEXAS, Appellant

                                            V.
                          KENNETH BANKHEAD, Appellee

    Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2012-69289).


TO THE 80TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 30th day of December 2014, the case upon appeal to revise
or to reverse your order was determined. This Court made its order in these words:
              This case is an appeal from the order signed by the trial court on
      November 1, 2013. After submitting the case on the appellate record and
      the arguments properly raised by the parties, the Court holds that there was
      reversible error in the trial court’s order in the following respect: the trial
      court erred in denying appellant, Harris County, Texas’s plea to the
      jurisdiction because the court lacked subject matter jurisdiction over
      appellee, Kenneth Bankhead’s race discrimination claim. Accordingly, the
      Court reverses the trial court’s order denying appellant’s plea to the
      jurisdiction, renders judgment granting the plea to the jurisdiction, and
      dismisses the case for lack of subject matter jurisdiction with prejudice.

            The Court orders that the appellee, Kenneth Bankhead, pay all
      appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered December 30, 2014.

              Panel consists of Justices Higley, Bland, and Sharp. Opinion
              delivered by Justice Sharp.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 30, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT